 

EXHIBIT 10.3

 

TETON ENERGY CORPORATION

 

CONFIRMATION OF GRANT OF STOCK OPTION

 

This is to confirm that the following option grant (the “Option”) made to
purchase shares of Teton Energy Corporation (f/k/a Teton Petroleum Company) (the
“Company”) common stock (the “Common Stock”):

 

Participant:  H. Howard Cooper

 

Grant Date:  April 9, 2003

 

Vesting Commencement Date:  April 9, 2003

 

Option Price Per Share:  $3.48

 

Number of Option Shares:  574,554

 

Expiration Date:  April 8, 2013

 

Type of Option:  Incentive o / Non-Statutory ý [check one]

 

Vesting Schedule:  The Option shall vest immediately.

 

Repurchase Right:  Not applicable.

 

Exercisability Upon Termination of Service:           5 years.

 

Participant understands and agrees that the Option is granted subject to and in
accordance with the express terms and conditions of the Teton Energy Corporation
2003 Stock Option Plan (the “Plan”).  Participant further agrees to be bound by
the terms and conditions of the Option as set forth in the Stock Option
Agreement attached hereto as Exhibit B.  Participant understands that certain
terms and conditions governing Option Shares purchased pursuant to the Option
are set forth in the form of exercise notice attached hereto as Exhibit C.

 

Participant hereby acknowledges receipt of a copy of the Plan in the form
attached hereto as Exhibit A.

 

No Employment or Service Contract.  Nothing in this Notice of Grant, in the
Option Agreement, or in the Plan shall confer upon the Participant any right to
continue in the Service of the Company for any period of specific duration or
interfere with or

 

1

--------------------------------------------------------------------------------


 

otherwise restrict in any way the rights of the Company or the Participant,
which rights are hereby expressly reserved by each, to terminate Participant’s
Service at any time for any reason whatsoever, with or without cause.

 

 

 

 

 

Date

 

 

 

 

TETON ENERGY CORPORATION

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

Participant

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Participant’s Spouse

 

 

Address:

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------